
	

116 HR 974 : Federal Reserve Supervision Testimony Clarification Act
U.S. House of Representatives
2019-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		116th CONGRESS
		1st Session
		H. R. 974
		IN THE SENATE OF THE UNITED STATES
		March 12, 2019 Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACT
		To amend the Federal Reserve Act to require the Vice Chairman for Supervision of the Board of
			 Governors of the Federal Reserve System to provide a written report, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Federal Reserve Supervision Testimony Clarification Act. 2.Vice Chairman for Supervision report requirementParagraph (12) of section 10 of the Federal Reserve Act (12 U.S.C. 247b) is amended—
 (1)by redesignating such paragraph as paragraph (11); and (2)in such paragraph—
 (A)by striking shall appear and inserting shall provide written testimony and appear; and (B)by adding at the end the following: If, at the time of any appearance described in this paragraph, the position of Vice Chairman for Supervision is vacant, the Chairman or their designee shall appear instead and provide the required written testimony..
 3.Determination of Budgetary EffectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.
		
	Passed the House of Representatives March 11, 2019.Cheryl L. Johnson,Clerk
